DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwankl (US 4,510,986) in view of Loeb (US 4,249,589) and Baigas JR et al (“Baigas”) (US 4,562,675).
Re claim 1, Schwankl discloses a product (Fig. 1-4) for sealing an architectural opening (within 10) comprising: 
a sheet (20); 
a first magnetic strip (24); and 
adhesive (32) that extends along one side (right side of 24 in Fig. 2) of the magnetic strip (24) such that the first magnetic strip (24) is adhesively mountable (Fig. 2) to the sheet (20),
but fails to disclose a kit, the sheet as clear, plasticized polyvinyl chloride, and a thickness of at least 1 millimeter.
However, Loeb discloses a kit (Col 1 lines 17-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Schwankl to be provided in a kit as disclosed by Loeb in order to provide a simple, quick, “do it yourself” product (Col 2 lines 10-13).
In addition, Baigas discloses the sheet (12) as clear (Col 3 lines 16-25) plasticized polyvinyl chloride (Col 3 lines 16-25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Schwankl with the sheet as clear, plasticized polyvinyl chloride as disclosed by Baigas in order to provide a cheap, easily formable, readily available material which allows light through the window.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Schwankl with a sheet with a thickness of at least 1 millimeter in order to ensure sufficient strength and rigidity to block rain and wind, while allowing light to pass through.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 2, Schwankl as modified discloses the kit of claim 1, Baigas discloses further comprising packaging (Col 4 lines 32-38) that holds or contains the clear, plasticized polyvinyl chloride sheet (Schwankl: 12) and the first magnetic strip (Schwankl: 24).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Schwankl with the packaging as disclosed by Baigas in order to transport the kit to final destinations for sale, as packaging is extremely well-known and common in the art.  
Re claim 3, Schwankl as modified discloses the kit of claim 2, wherein the clear, plasticized polyvinyl chloride sheet (20) is rolled into a generally cylindrical shape (38); and wherein said first magnetic strip (24) is coiled (Col 2 line 55-57, a roll being a coil).
Re claim 4, Schwankl as modified discloses the kit of claim 3, further comprising a second magnetic strip (22) with adhesive (28) on one side (left side of 22) of the second magnetic strip (22).
Re claim 5, Schwankl as modified discloses the kit of claim 4, wherein the second magnetic strip (22) is coiled (Col 2 line 55-57, a roll being a coil).
Re claim 6, Schwankl as modified discloses the kit of claim 2, but fails to disclose wherein the clear, plasticized polyvinyl chloride sheet has a thickness of at least 1.5 millimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Schwankl with a sheet with a thickness of at least 1.5 millimeters in order to ensure sufficient strength and rigidity to block rain and wind, while allowing light to pass through.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 7, Schwankl discloses a method (Claim 1) of insulating an architectural opening (within 10), said architectural opening (within 10) being defined by structure (10), the method comprising: 
possessing a product (20), the product (20) including a flexible (see 38) sheet (20), a first magnetic strip (24), and adhesive (32) that extends along one side (right side of 24) of the first magnetic strip (24) such that the first magnetic strip (24) is adhesively mountable (Fig. 2) to the clear, flexible vinyl sheet (20); 
adhering (Fig. 2) at least part of the first magnetic strip (24) to the clear, flexible vinyl sheet (20); and 
mounting (Fig. 2) the clear, flexible vinyl sheet (20) to the structure (10) using magnetic attraction (via 24 and 22) of the first magnetic strip (24) such that the clear, flexible sheet (20) covers the opening (within 10),
but fails to disclose a kit, the sheet as a clear vinyl sheet, having a thickness of at least 1.5 millimeters.
However, Loeb discloses a kit (Col 1 lines 17-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwankl to be provided in a kit as disclosed by Loeb in order to provide a simple, quick, “do it yourself” product (Col 2 lines 10-13).
In addition, Baigas discloses the sheet (12) as a clear (Col 3 lines 16-25) vinyl sheet (Col 3 lines 16-25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwankl with the sheet as clear vinyl sheet as disclosed by Baigas in order to provide a cheap, easily formable, readily available material which allows light through the window.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwank with a sheet with a thickness of at least 1.5 millimeters in order to ensure sufficient strength and rigidity to block rain and wind, while allowing light to pass through.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 8, Schwankl as modified discloses the method of claim 7, Loeb discloses further comprising cutting (Col 2 lines 40-43) the clear, flexible vinyl sheet (Schwankl: 20) to change the size or shape (Loeb: Col 2 lines 40-43) of the clear, flexible vinyl sheet (Schwankl: 20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwankl to be cut as disclosed by Loeb in order to provide a better fit especially for smaller dimensions (Col 2 lines 40-43).
Re claim 9, Schwankl as modified discloses the method of claim 7, further comprising cutting (24 must be cut in order to form 24a and 24b, as 24 is supplied in roll form) the first magnetic strip (24) into a first plurality of segments (24a, 24b); and wherein adhering at least part of the first magnetic strip (24) to the clear, flexible vinyl sheet (20) includes adhering the first plurality of segments (24a, 24b) to the clear, flexible vinyl sheet (20).
Re claim 10, Schwankl as modified discloses the method of claim 9, wherein the kit (as modified) further includes a second magnetic strip (22); and wherein the method includes adhering (via 28) at least part of the second magnetic strip (22) to the structure (10) around the architectural opening (within 10).
Re claim 11, Schwankl as modified discloses the method of claim 10 further comprising cutting (22 must be cut in order to form 22a and 22b, as 22 is supplied in roll form) the second magnetic strip (22) into a second plurality of segments (22a, 22b); and wherein adhering (via 28) at least part of the second magnetic strip (22) to the structure (10) around the architectural opening (within 10) includes adhering the second plurality of segments (22a, 22b) around the architectural opening (within 10).

Response to Arguments 
Objections to the Claims:  Applicant’s argument with respect to the claim objections is persuasive and objection to the claims is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues that none of the references cited disclose a plastic sheet of at least 1mm.  Applicant argues that the Examiner’s rational of ensuring sufficient strength and rigidity to block rain and wind is flawed because the product of Schwankl is not subjected to rain and wind.  Applicant argues that Schwankl is used over a wooden window frame, and that those skilled in the art would recognize that any significant wind and rain will be block by the hard durable glass.  It is true, that in a normal functioning window, absent a storm window, rain and wind can be blocked by the main glass.  However, Applicant’s claims, are directed to a kit for sealing an architectural opening.  In other words, without the kit, the window is unsealed.  Thus, a need exists for blocking rain and wind, as the window is not sufficient in and of itself.  As such, the rational provided is not flawed, and is instead directly related to the purpose of the claimed invention.
Moreover, Schwankl explicitly identifies, in Col 1 lines 9-11, “The invention relates to a magnetic tape arrangement for mounting storm windows…” (emphasis added).  Storm windows are windows that are mounted outside of a main glass window.  Because the storm window is mounted outside of the main glass window, it is hard to imagine a situation where a storm window is never going to be subjected to rain and/or wind.  Increasing the thickness of the storm window (the vinyl sheet) would serve to better protect against that rain and/or wind.  
Applicant further contends that Schwankl uses a plastic sheet that is .127mm tick, which is a “small fraction” of that which is recited in claim 1.  As clearly recited in the previous office action and the above, it is recognized that Schwankl does not disclose the claimed thickness.  However, even being a “small fraction” thereof does not preclude obviousness.  It is well-known that, with respect to vinyl sheets, thin sheets are less rigid, whereas thicker sheets are more rigid.  It only stands to reason that making the vinyl sheet of Schwankl 7-8 times thicker than that which is disclosed would serve to strengthen and rigidify the sheet, as discussed above, for the reasons expressed above.  This same argument applies equally to Applicant’s arguments regarding claim 6.  Applicant’s arguments concerning Baigas JR with respect to claim 1 are moot, as Baigas JR is not relied upon as disclosing the argued feature.  
Thus, a person of ordinary skill would indeed modify the sheet of Schwankl in the manner described above, for the reasons provided above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635